ICJ_033_GuardianshipInfantsConvention_NLD_SWE_1958-11-28_JUD_01_ME_08_FR.txt. 146

OPINION DISSIDENTE DE M. OFFERHAUS,
JUGE «AD HOC »

I. Dans cette affaire qui regarde l’application de la Convention
de 1902 sur la tutelle, il s’agit d’une mineure de nationalité néer-
landaise, née le 7 mai 1945 en Suède, d’un père de nationalité néer-
landaise et d’une mère suédoise de naissance, qui avait acquis la
nationalité néerlandaise par son mariage. La mère mourut le 5 décem-
bre 1953 et le père fut de plein droit tuteur de l’enfant, en vertu
de sa loi nationale (art. 378 B. W. néerlandais).

La Convention de 1902 pour régler la tutelle des mineurs est
applicable en l’espèce parce que d’après son article 9 elle s’applique
à la tutelle des mineurs ressortissants d’un des Etats contractants,
qui ont leur résidence habituelle sur le territoire d’un de ces États.

L'organisation de la tutelle nationale a traversé quelques phases
avant d’atteindre son état actuel. Un subrogé tuteur, en la personne
de M. Idema, n’a été nommé que le 2 juin 1954. Puis, le 5 août 1954,
le tribunal de Dordrecht a relevé le père, Johannes Boll, de ses
fonctions de tuteur et nommé comme tel Mme Catharina Trijntje
Postema, veuve Idema, ci-après dénommée Mme Postema.

Entre-temps, en Suède, les autorités suédoises avaient pris des
mesures «d'éducation protectrice » qui, aussitôt, ont révélé un
conflit avec l’organisation de la tutelle nationale. Le 5 mai 1954,
évidemment sans encore savoir s’il s’agissait de ressortissants néer-
landais, l'office des mineurs de Norrkôping a approuvé la prise en
charge par son président de Marie Elisabeth Boll, en application de
l'article 22 a) de la loi suédoise du 6 juin 1924, mesure qui a été
confirmée et donc maintenue dans les instances du 22 juin et du
5 octobre 1054, et encore, sur une nouvelle requête, maintenue dans
la première et la dernière des trois instances en 1955. L'enfant fut,
après une phase provisoire, confiée à son grand-père maternel,
M. Lindwall.

Le maintien du 22 juin 1954 a eu lieu en pleine connaissance de
la nationalité des parties et de l’institution de M. Idema comme
subrogé tuteur, le maintien du 5 octobre 1954 en pleine connaissance
de l'institution de Mme Postema comme tutrice au lieu du père.
Evidemment, lorsque la mesure d’éducation protectrice fut prise le
5 mai 1954, les autorités suédoises ignoraient la nationalité étrangére
de la mineure, ce qui était peut-être dû aussi au fait que, par erreur,
Johannes Boll s’était fait enregistrer, le 18 mars 1954, comme
tuteur en Suéde, c’est-a-dire tuteur dans le sens limité d’administra-
teur des biens, d’aprés la loi suédoise, en complément de la garde

95
147 CONVENTION DE 1902 (OPIN, DISSID. DE M. OFFERHAUS)

que la Suède lui reconnaissait selon la loi suédoise. Cette erreur,
quoique regrettable, n’a, à mon avis, pas préjudicié aux droits du
père. D'autre part, la tutelle suédoise du père a été révoquée le
16 septembre 1954, et le curateur, d’abord nommé, a été révoqué
le 2 juillet 1955. Seule la garde est en litige.

2. Dans les six décisions concernant l’éducation protectrice, il
n'a pas été fait mention d’une accusation portée contre le père,
excepté, dans la résolution du gouvernement de la province d’ Oster-
gôtland, du 28 octobre 1955, la mention d’un soupçon qui existait au
moment de la première prise en charge par l’office des mineurs.
Dans toutes les décisions, même dans la première, il n’est fait allusion
qu’à un danger pour la santé morale ou mentale de l’enfant, et après
la nomination de la tutrice, à la crainte que, nonobstant les pouvoirs
de celle-ci, l'enfant resterait sous l'influence de son père. Cette crainte
même n'est basée que sur des données négatives, c’est-à-dire sur le
manque d’information concernant les conditions dans lesquelles la
tutelle s’exercerait aux Pays-Bas, et sur l’ignorance présumée du
tribunal de Dordrecht en ce qui concerne les motifs des mesures
suédoises.

Dans la loi suédoise du 6 juin 1924 sur l'éducation protectrice,
c'est l’article 22 qui énonce les cas dans lesquels les mesures sont
loisibles. Le texte de l’article 22 dit:

« L'office des mineurs prendra, conformément aux articles 23-25,
des mesures concernant :

a) un enfant en dessous de 16 ans qui, dans la maison familiale,
est maltraité ou exposé à une négligence sérieuse ou à un autre
danger concernant sa santé physique ou morale;

6) un enfant du même âge qui, en raison de l’immoralité, de la
négligence ou de l’inaptitude à la tâche d’éducateur des parents est
en danger de devenir délinquant;

c) un enfant en dessous de 18 ans dont la délinquance est si grave
que des mesures éducatives spéciales sont requises pour sa correc-
tion; et

d) une personne entre 18 et 21 ans que l’on trouve menant une
vie désordonnée, désceuvrée ou immorale ou qui manifeste d’autres
vices sérieux et dont le redressement exige des mesures spéciales de
la part de la société (loi du 14 avril 1944). »

Selon l’article 34, l'enfant non délinquant sera, à moins de cir-
constances spéciales, placé dans une famille adéquate.

En l'espèce, le seul cas qui, dans l'esprit des autorités suédoises,
se présentait, fut le cas mentionné au paragraphe a). Il n’y avait
pas question que la mineure était maltraitée ou exposée à une
négligence sérieuse, mais bien d’un danger concernant sa santé
physique ou morale. L'article 22 4) exige que ce danger la menace
dans la maison familiale. Les autorités suédoises ont basé leurs

96
148 CONVENTION DE 1902 (OPIN. DISSID. DE M. OFFERHAUS)

mesures sur la présence d’un tel danger. Ceci tombe sous l’intitulé
de la loi qui, d’après le texte français, concerne «la protection des
enfants et la protection de la jeunesse ».

Il est certainement regrettable que la Cour ne connaisse que ces
décisions et les faits qui en paraissent. De la part des deux Gouver-
nements, pour quelque raison que ce soit, on n’a pas voulu renseigner
la Cour plus en détail et on a maintenu le mystére des rapports et
des déclarations incomplétes, marqués dans les décisions par des
pointillés. On ne sait pas si l'enfant domine sa langue nationale ni
comment elle se porte dans la famille où elle est placée. Comme suite
à l’épuisement des recours internes et dans l’attente de l'arrêt sur
la requête du Gouvernement néerlandais, la situation actuelle s’est
prolongée.

Toutefois, la Cour avait à décider si, au moment de l'institution
de l’éducation protectrice et de son maintien, ces mesures étaient
compatibles avec la Convention et, dans la négative, si elles devaient
être levées. Aussi, à mon avis, il faut juger sur les faits allégués
par les Parties qui, si incomplets qu'ils soient, démontrent que
l'éducation protectrice n’a été établie et maintenue que pour des
raisons de santé morale ou mentale de la mineure. C’est le bon droit
des Parties en cause de demander a la Cour de prononcer son arrét
sur ces seuls faits.

3. Bien que, dans l’arrét de la Cour, la mesure d’éducation pro-
tectrice soit considérée comme étant en dehors de la Convention,
opinion à laquelle je ne pourrais me rallier, la Cour accepte qu’en
particulier dans la décision de la Cour suprême administrative, du
5 octobre 1954, la qualité de la tutrice néerlandaise pour s'occuper
de la personne de la mineure a été reconnue. Ceci est le point de
départ des considérations qui suivent et dans lesquelles la Cour dit
que l'éducation protectrice ne saurait être considérée comme une
tutelle rivale de la tutelle constituée aux Pays-Bas.

Ensuite, il est dit que l'éducation protectrice porte des obstacles
au plein exercice du droit de garde que lui reconnaît la loi néerlan-
daise conformément à la Convention.

On peut même dire que tout le différend concernant la question
de savoir si l’éducation protectrice a un autre objet que le règle-
ment de la tutelle présuppose la reconnaissance de la tutelle néer-
landaise.

Tout de même, j'aurais préféré une déclaration catégorique dans
laquelle la Cour eût constaté que la tutelle du père-tuteur et celle
de Mme Postema, ou du moins cette dernière, est une tutelle dans le
sens de la Convention. Elle aurait, par cela même, rejeté la thèse du
Gouvernement de la Suède que la tutelle de Mme Postema fût fondée
sur la « puissance paternelle » de Johannes Boll et, pour cette raison,

97
149 CONVENTION DE 1902 (OPIN. DISSID. DE M. OFFERHAUS)

ne saurait être reconnue. En plus, l’arrêt aurait par une telle décla-
ration formelle interprété la Convention d’une façon stricte et claire.
D'autre part, à mon avis, l’arrêt n’en aura pas moins les mêmes
effets.

Pour Vinterprétation de la Convention dans ce sens, j’attache
beaucoup de valeur aux indications qu’on trouve dans les Actes
de la conférence de La Haye de 1893, 1894 et 1900 qui, à cet égard,
sont plus importantes que ne l’ont exposé les représentants des
deux Gouvernements. En particulier, il apparaît que l'application
de la loi nationale du mineur, en ce qui concerne les causes de la
tutelle, mentionnées dans l’article 5, est valable également pour
l’article 1. Par exemple, si la mort d’un des parents prive le mineur
du soin de ses deux parents, il y a là une «tutelle » dans un sens
«autonome » acceptable pour les autres pays.

4. Si on accepte que la tutelle des deux tuteurs successifs insti-
tuée aux Pays-Bas est dans sa totalité régie par la loi néerlandaise
du mineur, ceci veut en premier lieu dire que la loi nationale devra
être appliquée dans les États contractants pour tout ce qui concerne
l'exercice de la tutelle jusqu'à ce qu’elle soit définitivement terminée.
Dans les Actes de la deuxième conférence de La Haye de 1894
(p. 112, Rapport de la IVre Commission), il est fait mention des
difficultés que comporte Vapplication d’une loi étrangère, de sorte
que la Commission a proposé de régler la matière de façon que la
compétence des tribunaux et des autorités et la loi applicable
coincident. Elle précise son point de vue en disant que les difficultés
sont déjà fort embarrassantes et que «celles que présenterait
l'organisation d’une situation juridique entière, dans toutes ses
Phases et avec toutes ses complications, le seraient encore davantage ».
On rencontre cette même expression «la tutelle dans toutes ses
phases » au commentaire de l’article 1, à la même page 112. Appa-
remment, on a voulu régler toute l’organisation de la tutelle,
conformément au préambule de la Convention qui parle «des
dispositions communes pour régler la tutelle ». |

En second lieu, pour le père-tuteur ou la mère-tutrice, ainsi que
pour le tiers-tuteur, la tutelle au sens de la Convention comprend
la garde de la personne du mineur. Ceci est aussi reconnu par la
Cour. Si le contenu de la notion «tutelle » est déterminé par la loi
nationale, et si la loi nationale comprend la garde, les États contrac-
tants devront reconnaître ce droit de garde. D'ailleurs, dans le
texte originaire de la loi suédoise du 8 juillet 1904, qui a voulu
rendre possible l'adhésion de la Suède à la Convention (Kosters et
Bellemans, p. 723), l’article 5 du chapitre 4 règle la désignation
d’un délégué pour prendre soin des biens et de la personne du
mineur (cf. aussi le texte actuel à l’annexe D a) du contre-mémoire).

a

98
150 CONVENTION DE 1902 (OPIN. DISSID. DE M. OFFERHAUS)

La tutelle, au sens de la Convention, doit donc comprendre la
tutelle nationale pour toute sa durée et pour tous les soins que la
personne du mineur exige, pour ainsi dire dans une totalité extrin-
sèque et intrinsèque. I] s'ensuit qu’on ne pourrait dire que la
Convention n’a voulu régler que les conflits de lois. Ce qui est im-
portant, c’est surtout la détermination de l’envergure des disposi-
tions comprises dans un conflit.

Or, le domaine de la Convention est assez large. La tutelle faisait
partie de tout un système de conventions internationales qu’on
avait en vue à La Haye, y compris la tutelle des majeurs, qui est
devenue la Convention concernant l'interdiction et les mesures de
protection analogues, comme, dans le programme de 1893, on avait
méme en vue une convention sur la puissance paternelle.

Dans les Actes de 1894 (pp. 111-172), la IVme Commission exprime
l'avis qu'il s’agissait de la protection tutélaire — le mot « protec-
tion » y est employé trois fois — et on en trouve l’affirmation dans
Varticle 6, qui dit que l’administration tutélaire s’étend à la per-
sonne et à l’ensemble des biens du mineur, ainsi qu'à l’article 7,
qui admet les mesures de protection de la personne et des intérêts
d'un mineur étranger à prendre par les autorités locales.

En ce qui concerne l'étendue extrinséque de la tutelle, cette
institution ne pourrait nullement et nulle part exister ou fonctionner
à moins qu’il n’y ait l'intervention et la supervision permanente des
tribunaux ou des autorités administratives, ou des deux. Littérale-
ment, éuéela veut dire protection. L'institution de la tutelle ne
relève pas seulement du droit privé. Dès le début, l'intérêt public
y était mêlé et il l’y est actuellement dans une plus large mesure
encore, dans tous les États contractants.

Le règlement actuel de la tutelle néerlandaise comprend la
déchéance ou destitution du tuteur dans le cas de négligence de ses
obligations (art. 419, al. 1, n° 2, Burgerlijk Wetboek), — la compé-
tence du Ministère public de confier le mineur au Conseil de tutelle
{Voogdijraad, depuis 1955 Raad voor Kinderbescherming) pour cause
de déchéance du tuteur (art. 421 4), — la décharge du tuteur sur
demande du Ministére public ou du Conseil de tutelle (art. 423 j°
374 a, B. W.), — le contrôle par le subrogé tuteur, — les diverses
compétences du Conseil de tutelle et du juge des enfants, — la
tutelle exercée par les personnes morales, ordonnée par le tribunal
(art. 396). Il existe toujours un tribunal compétent aux Pays-Bas
par le domicile obligatoire du subrogé tuteur, ainsi qu’un Conseil
de tutelle compétent pour les mineurs résidant à l’étranger (art.
461 a). ;

Puis, il y a les dispositions sur la mise sous surveillance
d'un enfant menacé de déchéance morale ou physique applicables
en cas d'exercice de la puissance parentale ainsi que de la tutelle
(art. 365 à 373, récemment modifiés par la loi du 20 juillet 1955,

99
151 CONVENTION DE 1Q02 (OPIN. DISSID. DE M. OFFERHAUS)

j° 418 B. W.) Un tuteur familial est nommé par le juge des enfants;
celui-ci peut placer l'enfant dans un établissement ou ailleurs.
Toute cette institution a été qualifiée par la partie demanderesse
comme mesure d'assistance du tuteur en vue de l'éducation du
mineur. Le tuteur peut être destitué par le tribunal en cas de
négligence sérieuse des indications du tuteur familial ou d’empéche-
ment des mesures de placement (art. 410, al. 1, n° 7).

Déjà, depuis l'entrée en vigueur de la codification de 1838, le
père ou la mère survivant avait la tutelle; il y avait un subrogé
tuteur (excepté le cas irrelevant de l'art. 421 B. W.); le tribunal
avait le droit de destituer le tuteur; le tuteur devait prendre soin
de la personne du mineur et, s’il avait des sujets de mécontentement
grave sur la conduite de celui-ci, il pouvait provoquer auprès du
tribunal la détention du mineur (art. 422, 423, 437, 441, 442, B. W.,
traduction en français par G. Tripels, 1886). C'était déjà un système
de règles protectrices qui, pas à pas, ont été augmentées et amélio-
rées.

De ce système, la Suède comme les autres États contractants a
pu prendre connaissance, comme elle a pu le faire des projets de la
loi du 6 février 1907 entrée en vigueur le ret décembre 1905, dans
laquelle la protection des enfants a été modernisée.

En Suède, la première loi sur l'éducation protectrice date de
l’année 1902. On doit avoir envisagé les conséquences de toutes
ces lois avant que la Suède ait ratifié la Convention en 1904, et
après on n’a pas dénoncé la Convention.

Dans tous les États contractants, la législation sur la protection
de l’enfance qui, à l’origine, était peu développée, a graduellement
avancé et, ainsi qu'il l’a été dit au cours des plaidoiries pour la
Suède, les organisations nationales s'occupent jusqu’à ce jour, dans
des conférences à Stockholm et ailleurs, des mesures à prendre de
commun accord.

La question de savoir si ces règles sont contenues dans le code
civil ou dans une loi spéciale est, à cet égard, secondaire et formelle.
Aux Pays-Bas, elles se trouvent dans le code civil, pour la puissance
paternelle ainsi que pour la tutelle. En Suède, où la codification
est d’un autre caractère et où on distingue la garde et la tutelle,
on les a réglées séparément, quoiqu'il y ait, dans la loi de 1949,
diverses dispositions par lesquelles la garde est confiée au tuteur.

5. De ces considérations je déduis la conclusion que la Conven-
tion régit l’organisation de la tutelle dans sa totalité, dans le but
de protéger les enfants. En principe, elle réfère à la loi nationale,
mais cette loi cède le pas à la loi de la résidence, dans les limites
du besoin. Par exception, si la tutelle n’est pas ou ne peut pas être
constituée conformément aux articles I et 2, elle s'établit et s'exerce

100
152 CONVENTION DE 1902 (OPIN. DISSID. DE M. OFFERHAUS)

conformément à la loi du lieu de la résidence habituelle du mineur
à l'étranger (art. 3). Par exception aussi, l'article 7 dit qu’en
attendant l’organisation de la tutelle, ainsi que dans tous les cas
d'urgence, les mesures nécessaires pour la protection de la personne
et des intérêts du mineur pourront être prises par les autorités
locales.

Dès que la nationalité de l'enfant leur fut connue, pourquoi les
autorités suédoises n’ont-elles pas étudié la Convention et, se
conformant à l’article 8, informé les autorités néerlandaises de la
situation «dès qu’elle leur sera connue »? D’après la loi suédoise
du 8 juillet 1904 (chap. 4, art. 2), une lettre adressée au ministère
des Affaires étrangères de la Suède aurait suffi.

Les autorités suédoises auraient pu considérer l'application de
l’article 7 comme mesure d'urgence. Mais on ne trouve dans les
décisions de ces autorités aucune allusion faite à la Convention de
1902.

Je ne partage pas l'avis qu’en cas d'urgence l’article 7 ne concerne
que des mesures spéciales ou partielles. L’article 7 admet des
mesures d'urgence temporaires, même si ces mesures couvrent tout
le domaine intrinsèque de la tutelle.

Quant à la jurisprudence des Pays-Bas, l’applicabilité de l’article 7
a été, à mon avis, affirmée par l'arrêt de la Cour de cassation (Hoge
Raad) du 17 mai 1958 (N. J. 1958, 432) concernant un mineur de
nationalité allemande, placé sous tutelle temporaire en vertu de
l’article 391 B. W. Le Hoge Raad ajoute, d’ailleurs obiter dictum, que,
même en cas de crainte fondée de négliger les intérêts de l’enfant
(art. 391, al. 2), la tutelle temporaire doit céder le pas à l’autorité
désignée par la loi nationale du mineur, c’est-à-dire qu’il appartient
à celle-ci de juger si, eu égard aux intérêts de l’enfant, les mesures
prévues par la loi nationale de l'enfant doivent être modifiées.

Quant à la question de savoir si la mesure d'éducation protectrice
prise le 5 mai 1954 devrait après coup être qualifiée comme d'urgence
au sens de l’article 7, je réponds affirmativement. Si l’on peut hésiter,
c'est pour une raison de tout autre caractère: si l’on admet que
l'office des mineurs a eu connaissance de la nationalité étrangère
de l'enfant, il aurait dû appliquer l’article 8 de la Convention et,
ensuite, statuer sur la base des obligations que lui impose cette
Convention.

L'article 7 ne pourra pas, après coup, être considéré comme
applicable à la décision du gouvernement de la province d’Oster-
gôtland, du 22 juin 1954, et aux décisions qui s’ensuivirent, parce
qu’alors la nationalité du père et la nomination du subrogé tuteur
étaient connues. Le gouvernement de la province déjà aurait dû
s'abstenir et laisser l'enfant aux soins du tuteur et au contrôle
du subrogé tuteur. Après le remplacement du tuteur aussi, ce n’est

IOI
153 CONVENTION DE 1902 (OPIN. DISSID. DE M. OFFERHAUS)

que la santé de l'enfant qui a prévalu comme motif des décisions.
Il s'ensuit que la situation était dès lors complètement régie par
la loi nationale. Dans les décisions suédoises on ne trouve aucun
reproche ou crainte à l'égard de la tutrice, Mme Postema, excepté
la crainte que l'enfant resterait sous l'influence du père. Rien dans
ces décisions ne justifie une mesure d’urgence pour la santé morale
de Venfant.

6. La deuxième et la plus importante conclusion que je déduis
d'une comparaison des deux systèmes, néerlandais et suédois, de
protection des mineurs, est la suivante: la disposition de l’article
22 a) de la loi suédoise de 6 juin 1924 et les mesures prises en
exécution de cette seule disposition sont de même caractère que
celles qui sont prévues dans la loi néerlandaise applicable d’après
la Convention. Evidemment, elles visent l'intérêt du mineur.
La situation qui s’est présentée pour l'office des mineurs était
celle pour laquelle les règles sur la tutelle néerlandaise auraient
offert une solution analogue. Le soin de la santé physique et morale,
ainsi que celui pour l'éducation intellectuelle et religieuse, le choix
des écoles, la détermination de la résidence de l’enfant la mieux
adaptée à ses intérêts, sont entre les mains de la personne qui a la
garde sous le contrôle des autorités. Aussitôt que la Convention est
en cause, ce n’est pas la loi locale maïs la loi nationale qui prévaut.
Dans l'espèce, l'application de l’article 22 a) a, en effet, en contra-
vention de la Convention, empêché l’exercice des droits du tuteur
et, par conséquent, des autorités néerlandaises.

Aussi, il n’est pas permis de ranger les enfants vulnérables en
dehors de la Convention. Combien d'enfants actuellement sont
vulnérables! C’est l'objet de la sollicitude de tous les parents. Il
serait intéressant d'examiner le pourcentage de ces cas parmi les
enfants sous tutelle.

On ne doit pas dire que le déplacement du mineur constitue un
danger dans le sens de l’article 22 a). Il appartient au tuteur
national et aux autorités nationales de voir si, dans les circons-
tances, un déplacement peut avoir lieu ou si, temporairement, l’en-
fant restera en Suède. On sait que la tutrice avait déjà fait des
arrangements dans ce sens.

Pour ces raisons, je suis d'avis que l’application de l’article 22 a)
de la loi suédoise du 6 juin 1924 devrait, dans l’espèce, être jugée
comme incompatible avec la Convention, exception faite de la
première prise en charge, pour .autant que celle-ci tombe sous
l'article 7.

7. Il suit de ce qui précède qu'il ne peut être fait obstacle à
l'application de la Convention de 1902, pour le motif que toute la
matière de Ja loi suédoise sur l'éducation protectrice est en dehors

102
I54 CONVENTION DE 1902 (OPIN. DISSID. DE M. OFFERHAUS)

de ce qui est l’objet de la Convention, et ceci en vertu du but de
garantie sociale de cette loi.

En envisageant l’objet de toute la loi, on ne distingue plus les
différents cas dans lesquels la loi peut être appliquée. Les autorités
suédoises n’avaient en vue que la protection de la mineure contre
un danger concernant sa santé physique ou morale, et ceci dans la
maison familiale. Elles n’ont appliqué que l’article 22 a).

Si l’on caractérise les quatre cas de l’article 22 d’après un même
critère, on assimile tout un domaine législatif qui est plus vaste
que celui en litige. On y comprend les situations délictuelles et
quasi-délictuelles. Par cela, le caractère de garantie sociale risque
de s'imposer impérativement aux cas où l'intérêt du mineur prévaut.
Par cela aussi on recule devant les conséquences apparemment
inacceptables d’une loi suédoise ayant un effet extraterritorial et
qui devrait être appliquée aux mineurs suédois se trouvant en pays
étranger. Mais ces conséquences ne se présentent pas parce que
la loi suédoise se borne aux enfants qui se trouvent «au sein d'une
commune » (suédoise) et parce que l'application éventuelle de la
Convention à ces mineurs suédois reviendrait seulement à ceci que
les autorités locales tolérent qu’un tel mineur soit remis à celui qui
en a la charge.

Sans imputer quoi que ce soit au législateur suédois, je pense
que ce pourrait être une tâche séduisante de régler dans une législa-
tion locale une série de matières qui, sans ce règlement, seraient
couvertes par la Convention, ou bien de réunir dans une même loi
les dispositions de caractère pénal et civil, ou bien de régler toute la
garde des enfants sous l’aspect de garantie sociale, et ceci en oppo-
sition à la législation de ces Etats qui, dans le but de la protection
de l'enfance, ont réglé la même matière dans leur code civil. Par
l'étiquette épinglée à la loi, le but de la Convention serait mis en
échec.

En effet, il ne s’agit pas d’une autre matière, mais d’un autre
but poursuivi par le législateur. A cet égard, le mot anglais « pur-
pose » est plus significatif que le mot français « objet ». La matière,
c’est le rapport de droit en cause et le règlement y applicable. Dans
l'espèce, le rapport de droit, c’est la situation personnelle d’un
mineur qui ne se trouve pas sous la puissance paternelle ou paren-
tale de ses deux parents; le règlement, ce sont les dispositions sur
la garde d’un tel mineur. Cette matière est la même dans tous les
Etats.

Ce qui est différent, c’est le but qu’on poursuit par le règlement.
Ce sont ces « préoccupations d’ordre moral et social » qui émeuvent
les législateurs et les tribunaux.

En vérité, on fait exception pour l'application des lois de droit
public ou des principes d’ordre public international, qui réappa-

103
155 CONVENTION DE 1902 (OPIN. DISSID. DE M. OFFERHAUS)

raissent «in disguise » par la fenêtre après avoir été chassés par la
porte.

La Partie demanderesse a de bon droit fait objection à l'égard
de la catégorie des lois de droit public. Cette catégorie, si en effet
elle existe, a par son caractère absolu et statique une portée plus
vaste que l'exception de l’ordre public international, qui est rela-
tiviste et dynamique et qui, de toute façon, doit être appliquée
avec beaucoup de prudence. Du moins, celle-ci permet d'examiner
si les liens de rattachement du cas concret à la sphère juridique du
pays de résidence sont assez forts.

D'autre part, pour la Convention sur la tutelle, je rejette l’excep-
tion générale de l’ordre public international parce que dans les
Conventions de La Haye, qui ont été arrêtées dans les conférences
de 1893, 1894 et 1900, on a, à dessein, rejeté la formule générale de
l’ordre public et adhéré au système de la spécialisation des cas dans
lesquels, pour des raisons d'intérêt public ou social, une règle de
conflit divergente paraîtrait nécessaire. (Actes 1893, I, pp. 37-38, 41,
46-47, 74 suiv.; Actes 1894, pp. 15, 48, 118, 125 Suiv.)

8. On ne peut jamais nier qu'il existe d’autres matières qui ne
sont pas comprises dans la Convention, comme celles de la puissance
paternelle et de l'interdiction des majeurs. C’est une question de
terminologie et de qualification pour les rédacteurs des conventions.
Les lois concernant l'instruction obligatoire, la formation profes-
sionnelle, la surveillance sanitaire, règlent d’autres matières, mais
cela ne veut pas dire que le tuteur d’un mineur de nationalité
étrangère ne conserve pas le droit de déterminer la résidence du
mineur et qu'il ne puisse pas, par cette détermination, mettre fin
à l'application de telles lois. Et si cette application s’imposait, le
tuteur resterait en contact personnel avec le mineur pour veiller
à son bien-être. Tout dépend ici des circonstances de la cause, et
il ne faut pas généraliser.

La distinction de la compétence des organes administratifs, pour
marquer les pouvoirs des juridictions locales, n’est pas décisive.
La qualification d’organe administratif ou judiciaire est souvent
accidentelle ou secondaire. Le Gouvernement de la Suède a qualifié
la décision de la Cour suprême administrative comme judiciaire.
Aux Pays-Bas, le tribunal nomme le tuteur et il dirige la super-
vision de la tutelle.

Aussi, l'application de la Convention ne mène pas à des conflits
de juridiction négatifs. Évidemment, les mesures de surveillance
locales ne sont pas exécutoires dans les autres Etats, mais l’institu-
tion de la tutelle, dans sa totalité, comme elle est réglée dans la
loi nationale, satisfait aux besoins. Quant aux institutions néer-
landaises, je me réfère aux dispositions ci-dessus énumérées, qui
comprennent les mesures à prendre par le juge, ainsi qu’à l'initiative

104
156 CONVENTION DE 1902 (OPIN. DISSID. DE M. OFFERHAUS)

du Conseil de tutelle dont celui d'Amsterdam a compétence pour
tout mineur de nationalité néerlandaise qui ne réside pas aux Pays-
Bas (cf. les articles 460 à 461 d, B. W.). Ces dispositions s'appliquent
dans le cas d’un mineur néerlandais résidant en Suède ou ailleurs.
Le soin pour la santé et le bien-être du mineur est dans les mains
du tuteur qui risque d’être destitué ou de voir appliquer d’autres
mesures s’il manque à ses obligations. Les autorités locales devront
respecter cette application de la loi nationale. Inversement, dans
le cas d’un mineur suédois qui se trouve aux Pays-Bas ou ailleurs, les
autorités locales sont obligées de respecter les mesures de tutelle
ordonnées en Suède. Dans la «communauté juridique » entre les
États contractants, qui déjà depuis les Actes de 1893 a été invoquée,
il faudra se confier aux règles de la loi nationale, en conformité de
la réciprocité qui est à la base de la Convention.

Je conclus que seul l’article 22 a) de la loi suédoise du 6 juin 1924
est en cause et que le maintien des mesures d'éducation protectrice

n’est pas conforme aux obligations qui incombent à la Suède en
vertu de la Convention de 1902.

(Signé) J. OFFERHAUS.

105
